            Case 1:20-cv-02553-TJK Document 19 Filed 05/19/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY                    :
AND ETHICS IN WASHINGTON,                      :
                                               :
       Plaintiff,                              :
                                               :
       v.                                      :       Civ. No.:20-2553 (TJK)
                                               :
DEPARTMENT OF JUSTICE,                         :
et al.,                                        :
                                               :
       Defendants.                             :


                                    JOINT STATUS REPORT

       Pursuant to the Court’s April 23, 2021 Minute Order, counsel for the parties conferred

and respectfully submit the following report to apprise the Court of the progress of this Freedom

of Information Act (“FOIA”) matter:

  I.   Plaintiff’s FOIA Requests

       This case concerns seven FOIA requests filed by Plaintiff Citizens for Responsibility and

Ethics in Washington (“CREW”) on July 23, 2020. These requests seek, broadly speaking,

documents related to “the actual or planned deployment of federal law enforcement in response

to protests for racial justice across the country, in addition to policies that governed federal

authorities’ treatment of these protesters.” Compl. ¶ 2 (ECF 1). CREW filed these requests with

the U.S. Department of Justice (“DOJ”), and its components the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), the Drug Enforcement Agency (“DEA”) and the U.S.

Marshals Service (“USMS”); and the U.S. Department of Homeland Security (“DHS”), and its
            Case 1:20-cv-02553-TJK Document 19 Filed 05/19/21 Page 2 of 5




components U.S. Customs and Border Protection (“CBP”) and U.S. Immigration and Customs

Enforcement (“ICE”).

 II.   Status of Agencies’ and Components’ Responses to FOIA Requests

       A.      Agencies’ Responses to Plaintiff’s FOIA Requests

               1.      U.S. Department of Homeland Security (“DHS”)

       DHS’s search effort to date resulted in 161 potentially responsive pages of records. DHS

expects to process the records and release responsive, non-exempt records to Plaintiff on or

about June 11, 2021.

               2.      U.S. Department of Justice (“DOJ”)

       OIP will be issuing its first interim response on or before Friday, May 21, 2021. In the

parties’ April 5, 2021 Joint Status Report (ECF No. 17), OIP reported that it “anticipates

providing interim responses beginning May 7, 2021, and occurring monthly thereafter.” The

lead attorney assigned to this case in OIP has had multiple compounding litigation and

processing deadlines in the past few weeks, in addition to recently-assigned litigation matters

that has delayed her ability to complete processing for an interim response by May 7th as

anticipated. OIP apologizes for this delay, and expects to be able to issue a response to Plaintiff

by the end of this week. OIP’s second interim response is anticipated for June 7, 2021. OIP will

provide a further progress report in the next Joint Status Report.

B.     Agency-Components’ Responses to Plaintiff’s FOIA Requests

               1.      Drug Enforcement Administration (“DEA”)

       DEA has completed its review of electronic records for potential responsiveness to

Plaintiff’s FOIA request. On April 6, 2021, DEA sent 69 pages of records to other agencies for

consultation. On April 15, 2021, DEA made a direct release of 31 pages of records to Plaintiff

                                                 2
          Case 1:20-cv-02553-TJK Document 19 Filed 05/19/21 Page 3 of 5




and withheld in full 4 pages of records. DEA has received back a portion of the records it sent to

other agencies for consultation and is waiting for the remaining records it sent out for

consultation. Once DEA receives those remaining records, it will process the 69 pages of records

and will send a final determination to Plaintiff. DEA will provide a further progress report in the

next Joint Status Report.

               2.      Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

       ATF made its second production on April 30, 2021, reviewing 601 pages, removing 438

pages as non-responsive or duplicative, referring 102 pages, and releasing 61 pages either in part

or in full. ATF will continue to use its best efforts to review 500 pages per month, and for

rolling production purposes every thirty days thereafter.

       ATF and CREW recently conferred on ways to narrow the universe of responsive

records. Accordingly, CREW agrees to ATF’s proposals to: (1) eliminate documents that (i)

capture summaries of local and state updates regarding civil unrest and (ii) ATF’s assessments of

what local jurisdictions were contending with; and (2) remove records that go to ATF’s day-to-

day operations during the civil unrest period such as responding to fires, explosives incidents,

federal firearm licensee robberies, or federal firearms licensee break-ins.

ATF will provide a further progress report in the next Joint Status Report.

               3.      United States Marshals Services (“USMS”)

       On May 14 and May 17, 2021, USMS made its final releases of responsive, non-exempt

records to CREW.

               4.      U.S. Immigration and Customs Enforcement (“ICE”)

       In response to Plaintiff’s FOIA request, ICE tasked the program offices of Enforcement

and Removal Operations (ERO) and Homeland Security Investigations (HSI) with conducting

                                                 3
            Case 1:20-cv-02553-TJK Document 19 Filed 05/19/21 Page 4 of 5




searches. To date, ICE has processed 2,913 pages and made productions of 205 pages on March

26, 2021, and 45 pages on April 9, 2021 to Plaintiff. ICE will continue to process records at a

rate of 500 pages per month, on a monthly rolling basis, on or about the 26th day of the month.

The next anticipated production date is May 26, 2021. ICE will provide a further progress report

in the next Joint Status Report.

       5.      U.S. Customs and Border Protection (“CBP”)

       CBP has conducted some searches and is currently working with Plaintiff to narrow

search terms. CBP made a second production of responsive records on May 5, 2021. The next

anticipated production date is June 7, 2021.

       CBP and CREW are currently exploring ways to narrow the search parameters to narrow

the universe of responsive documents. The parties have had conference calls and exchanged

email correspondence on the issues. CBP and CREW anticipate arriving at an agreement soon.

CBP will provide a further report in the next Joint Status Report.

III.   Next Joint Status Report

       Given the substantial progress made by the Defendants and the developments set forth

above, the Parties propose that the Court require the Parties to submit another Joint Status Report

on July 19, 2021, to apprise the Court on the progress of this FOIA matter.

                                                     ***




                                                 4
        Case 1:20-cv-02553-TJK Document 19 Filed 05/19/21 Page 5 of 5




Dated: May 19, 2021                        Respectfully submitted,

  /s/ Ari Holtzblatt                        CHANNING D. PHILLIPS
  Ari Holtzblatt                            D.C. Bar #415793
  (D.C. Bar No. 1009913)                    Acting United States Attorney
  Jessica A. Lutkenhaus
  (D.C. Bar No. 1046749)                    BRIAN P. HUDAK
  WILMER CUTLER PICKERING HALE              Acting Chief, Civil Division
  AND DORR LLP
  1875 Pennsylvania Avenue NW                 By:     /s/ John C. Truong
  Washington, D.C. 20006                      JOHN C. TRUONG
  Phone: (202) 663-6000                       D.C. BAR #465901
  Facsimile: (202) 663-6363                   Assistant United States Attorney 555
  ari.holtzblatt@wilmerhale.com               4th Street, N.W. Washington, D.C.
  jessica.lutkenhaus@wilmerhale.com           20530
                                              Tel: (202) 252-2524
  Kelsey Quigley                              Fax: (202) 252-2599
                                              E-mail: John.Truong@usdoj.gov
  (pro hac vice)
                                              Counsel for Defendants
  WILMER CUTLER PICKERING HALE
  AND DORR LLP
  950 Page Mill Road
  Palo Alto, CA 94304
  Phone: (650) 858-6000
  Facsimile: (650) 858-6100
  kelsey.quigley@wilmerhale.com

  Nikhel Sus
  (D.C. Bar No. 1017937)
  Citizens for Responsibility and Ethics
  in Washington
  1101 K Street, N.W., Suite 201
  Washington, D.C. 20005
  Phone: (202) 408-5565
  Facsimile: (202) 588-5020
  Nsus@citizensforethics.org

  Counsel for Plaintiff




                                              5
